     Case 2:18-cv-01728-JAD-PAL Document 25 Filed 03/05/19 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 625-3893
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorney for Plaintiffs
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
11
      CARLA HENDERSON, An Individual    ) CASE NO. 2:18-cv-01728-JAD-PAL
12                                      )
                    Plaintiff,          )
13                                      )
14          vs.                         )
                                        )
15    STATE OF NEVADA, ex rel. SOUTHERN )
      NEVADA ADULT MENTAL HEALTH )
16    SERVICES,                         )
                                        )
17
                                        )
18                                      )
                    Defendants.         )
19                                      )
20                     STIPULATION AND ORDER TO STAY DISCOVERY
21
             COMES NOW, the Plaintiff, CARLA HENDERSON (“HENDERSON”), by and
22
      through her attorney, JENNY L. FOLEY, Ph.D., ESQ., of the law firm HKM EMPLOYMENT
23
24    ATTORNEYS LLP, and Defendant, STATE OF NEVADA, ex rel. SOUTHERN NEVADA

25    ADULT MENTAL HEALTH SERVICES, (“DEFENDANT”), by and through its attorney,

26    SUSSANNE M. SLIWA, ESQ., of NEVADA ATTORNEY GENERAL’S OFFICE, and
27
      hereby stipulates and agrees as follows:
28

                                                 Page 1 of 3
     Case 2:18-cv-01728-JAD-PAL Document 25 Filed 03/05/19 Page 2 of 3



 1           1.      During the Early Neutral Evaluation Conference, the parties discussed a partial
 2    resolution. The parties do not have control over the timing or outcome of the discussed
 3
      resolution and await for the result. Should the partial resolution come to fruition, the parties
 4
      expect to reach a settlement.
 5
             2.      That discovery in the above referenced case be stayed until April 3, 2019. The
 6
 7    reason for the stay is that the Parties hope that a settlement may soon be reached.

 8           3.      The parties’ stipulation for a stay is not intended to have any effect on the
 9    Court’s orderly review and disposition of Plaintiff’s Amended Complaint (ECF No. 20),
10
      Defendant’s Answer to Amended Complaint (ECF No. 22), or any other motions that may be
11
      filed by either party during the stay.
12
13
14    Dated this 5th day of March, 2019.            Dated this 5th day of March, 2019.

15    HKM Employment Attorneys LLP                  Nevada Attorney General Office
16
17
             /s/ Jenny L. Foley                      /s/ Susanne M. Sliwa
18    Jenny L. Foley, Ph.D., Esq.                   Susanne M. Sliwa, Esq.
19    Nevada Bar No. 9017                           Nevada Bar No. 4753
      1785 East Sahara Ave., Suite 300              555 E. Washington Ave. Suite 3900
20    Las Vegas, Nevada 89104                       Las Vegas, Nevada 89101
21
22
23
24
25
26
27
28

                                                Page 2 of 3
     Case 2:18-cv-01728-JAD-PAL Document 25 Filed 03/05/19 Page 3 of 3



 1                                            ORDER
 2           The Court having reviewed the foregoing STIPULATION AND ORDER TO STAY
 3
      DISCOVERY in the above-entitled matter and for good cause appearing therefor,
 4
             IT IS SO ORDERED that the discovery in the above referenced case stay until April
 5
      3, 2019, unless otherwise deemed sooner by Plaintiff and Defense counsel.
 6
 7           IT IS SO ORDERED The parties’ stipulation for a stay is not intended to have any

 8    effect on the Court’s orderly review and disposition of Plaintiff’s Amended Complaint (ECF
 9    No. 20), Defendant’s Answer to Amended Complaint (ECF No. 22), or any other motions that
10
      may be filed by either party during the stay.
11
12
13
             Dated:    April 9, 2019
14
15
16
17                                                    UNITED STATES MAGISTRATE JUDGE

18
      Respectfully submitted by:
19    HKM Employment Attorneys LLP
20
21           /s/ Jenny L. Foley
22    Jenny L. Foley, Ph.D., Esq.
      Nevada Bar No. 9017
23    1785 East Sahara Ave, Suite 300
      Las Vegas, Nevada 89104
24    Attorney for Plaintiff
25
26
27
28

                                                Page 3 of 3
